417 F.2d 633
UNITED STATES of America, Plaintiff-Appellee,v.Auther Larnce KING and James Albert King, Defendants-Appellants.
No. 27167.
United States Court of Appeals Fifth Circuit.
October 29, 1969.

Appeal from the United States District Court for the Northern District of Mississippi at Delta; William C. Keady, Judge.
Ralph O. White, Batesville, Miss., Murray L. Williams, Water Valley, Miss., for appellants.
H. M. Ray, U. S. Atty., William M. Dye, Jr., Asst. U. S. Atty., Oxford, Miss., for appellee.
Before JOHN R. BROWN, Chief Judge, and JONES and CARSWELL, Circuit Judges.
PER CURIAM:


1
The appellants appeal from a sentence of the district court following their conviction for engaging in moonshine activities. Their contentions on appeal cannot be sustained. The judgment and sentence of the district court must be and it is


2
Affirmed.